Citation Nr: 0116094	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  96-29 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel 



INTRODUCTION

The veteran served on active duty in the United States Air 
Force from December 1967 to December 1971, and in the United 
States Navy from April 1974 to April 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA § 7(a), 114 Stat. 2096, 2099-2100 (2000).  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the decision reached herein, it is not prejudicial 
to the appellant for the Board to proceed to issue a decision 
at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  



FINDINGS OF FACT

1.  The veteran's statements and hearing testimony regarding 
his claimed inservice stressors are credible, are consistent 
with military records which have been entered into the 
record, and are corroborated by an individual who served in 
his unit at the times in question.  

2.  There is an approximate balance of positive and negative 
evidence as to whether the veteran engaged in combat with the 
enemy during service in Vietnam, and as to whether he was 
involved in an incident in which two fliers were severely 
injured or killed in an airplane crash at his airbase.

3.  The veteran has been diagnosed with PTSD, which was 
caused by the stressor events which he experienced during 
service in Vietnam.  


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the Board 
concludes that entitlement to service connection for PTSD is 
warranted.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107(b) (West 
1991 & Supp. 2000); Pub. L. No. 106-475, § 4, 114 Stat. 2096, 
2098-99 (2000) (to be codified at 38 U.S.C.A. § 5107(b)); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's claim for PTSD was filed in August 1995, at 
which time he stated he had been in Vietnam from 1968 to 
1969, with a military occupational specialty (MOS) as an 
Aircraft Fuel Systems Mechanic.  The DD Form 214 documenting 
his Air Force service confirms that MOS designation, and 
shows, among the awards and decorations which he received, 
the Vietnam Service Medal.  His Airman Military Record, AF 
Form 7, reflects that the veteran departed the United States 
for Vietnam in late August 1968, and left Vietnam for the 
Philippines in late August 1969.

In support of his claim, the veteran has provided written 
statements, and he also testified before a Hearing Officer at 
the RO in February 1997, as to inservice stressors which he 
claims resulted in PTSD.  Specifically, he asserts that he 
witnessed a pilot burn to death when his plane, a two-
passenger forward air control (FAC) O-1 "Bird Dog," crashed 
at Ton Son Nhut Air Force Base.  Hearing Transcript [Tr.] at 
5.  The veteran testified that he and another individual 
attempted to extricate the crew from the aircraft.  He said 
they were able to save the co-pilot, but the pilot was pinned 
inside and they could not get him out.  He also reported that 
he was under enemy gunfire, and fired his rifle at a 
Vietnamese individual, while on a temporary duty (TDY) 
assignment to salvage the tail section of a downed C-130 
aircraft.  Tr. at 7-9.  He also mentioned receiving enemy 
fire while performing maintenance on U.S. aircraft out in the 
open.  In more recent statements, the veteran has described 
other incidents of stressor events, including being in the 
vicinity of incoming enemy rocket or artillery fire, and he 
argues that "not all events that took place in Vietnam were 
logged down."

As for his specific unit of assignment, the veteran stated at 
his hearing that he was with the 460th Field Maintenance 
Squadron (FMS) at the time of the plane crash.  Tr. at 17.  
That designation is consistent with an AF Form 899, dated in 
February 1969, indicating that then veteran would be 
departing on a permanent change of station from the 460th FMS 
in September 1969.  An AF Form 626, dated in November 1969, 
shows the veteran as a member of the 463 FMS, and being sent, 
that month, on TDY to the Cam Ranh Bay Air Base, to perform 
C-130 maintenance support.  The veteran testified before the 
Hearing Officer that he went to Cam Ranh Bay on such TDY 
details twice, for two months each time.

In this regard, the Board notes that the record contains 
records as provided by the Director, Department of the Army, 
U.S. Army & Joint Services Environmental Support Group (ESG), 
from July 1996, that includes a chronology of Viet Cong 
attacks on Air Force bases from 1961 to 1973.  The record 
also includes a letter from the National Archives from 
October 1996, a letter from the Director, Department of the 
Army, and August 1997 correspondence from the U.S. Armed 
Service Center for Research of Unit Records (USASCRUR), dated 
in August 1997, which includes an attached history, from July 
1968 to October 1968, of the 463rd Field Maintenance 
Squadron.  

Also of record is an October 1996 letter to the veteran, from 
the Textual Reference Branch of the National Archives, 
indicating that Records of the United States Air Forces in 
Southeast Asia, 1950-1975, did not document the crash of an 
FAC aircraft at Tan Son Nhut Airbase.  The letter noted that 
FAC aircraft were operated by the Air Force.  A November 1996 
letter to the veteran's Member of Congress, from the 
Department of the Air Force, indicates that the Air Force 
Safety Center could not locate a record of an O-1 Bird Dog 
mishap at Tan Son Nhut during the veteran's in-country 
service time period.  The letter explains that this might be 
because the crash resulted from battle damage, in which case 
it would have been recorded as a combat loss, or it might 
have been a U.S. Army or Vietnamese Air Force aircraft.

In a July 1996 statement by W.M.C., a fellow serviceman, the 
individual recalled, in detail, that the veteran and he were 
both aircraft fuel systems mechanics during service, and 
served on the same squadron and were stationed at the same 
base, Tan Son Nhut, in Vietnam.  They were roommates there.  
He indicated that they were exposed to incoming mortar, 
rocket, and sniper fire at the base.  On the day of the 
airplane crash related above, W.M.C. recalled reporting to 
their shop and being told, by other individuals, about the 
crash of an aircraft out on the runway.  He found the veteran 
upset after helping pull the pilot and another person out of 
the burning aircraft.  He remembered that the veteran was not 
sure whether the injured personnel were going to survive, as 
they were burned and bleeding.  Thereafter, the veteran was 
withdrawn and quiet for several weeks.  W.M.C. also recalled 
that the veteran told him about being under heavy fire and 
having to be airlifted out, when he volunteered for TDY to a 
jungle camp to strip parts from a downed aircraft.  

The medical evidence of record includes VA diagnoses of PTSD 
which the examiners have attributed to the veteran's alleged 
exposure to stressors during his Vietnam experience.  In a 
June 1996 statement, a VA physician noted that the veteran 
suffered from nightmares, sleeplessness, other hyperarousal 
symptoms, intrusive memories, and social isolation as a 
result of PTSD.  She noted that he had intrusive 
recollections of an airplane crash he had witnessed.  She 
indicated his recollection of the event was detailed and 
realistic, and not consistent with malingering.  Another VA 
physician reported in an October 1998 statement that he 
concurred with the opinion that the veteran suffered from 
PTSD related to his Vietnam experience.  

The veteran was scheduled, at his request, for a Travel Board 
hearing before a Member of the Board at the RO in February 
2001.  He did not report for the hearing.

Pertinent Laws and Regulations

Applicable law provides service connection will be granted if 
it is shown a particular disease or injury resulting in 
disability was incurred or aggravated during active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (2000). 

In adjudicating a claim for PTSD, the applicable VA 
regulation at the time of the veteran's original claim and 
the rating decision on appeal required:  (1) medical evidence 
establishing a clear diagnosis of the condition; (2) credible 
supporting evidence that the claimed inservice stressor(s) 
actually occurred; (3) and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor(s).  38 C.F.R. § 3.304(f) (1996).  
However, in the case of Cohen v. Brown, 10 Vet. App. 128 
(1997), the United States Court of Appeals for Veterans 
Claims held, in effect, that 38 C.F.R. § 3.304(f) did not 
adequately reflect the law of the governing statute, 38 
U.S.C.A. § 1154(b).

During the pendency of the veteran's claim and appeal, VA 
issued an amendment to 38 C.F.R. § 3.304(f) which, in 
pertinent part, changed the requirement of "medical evidence 
establishing a clear diagnosis of the condition" to 
"medical evidence diagnosing the condition in accordance 
with [38 C.F.R. § 4.125(a)]."  See Harth v. West, 14 Vet. 
App. 1, 5 (2000).  The latter section does require diagnosis 
of PTSD by a medical examiner, consistent with the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, 4th ed. (DSM-IV).  The regulatory change 
was made effective from March 7, 1997, the date the Cohen 
decision was issued by the Court.  See 64 Fed. Reg. 32,807 
(June 18, 1999).

Under the current regulation, service connection for PTSD 
requires:  (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); (2) a link, established 
by medical evidence, between the current symptoms and one or 
more in-service stressors; and (3) credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and a claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2000); see also Cohen, supra.

When regulations are changed during the pendency of an 
appeal, the veteran is entitled to a decision on the claim 
under the regulation most favorable thereto.  See Fischer v. 
West, 11 Vet. App. 121, 123 (1998), quoting Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).

In the Cohen case, the Court provided distinctions between 
non-combat and combat service.  In cases of non-combat 
service, the Court indicated that 38 U.S.C.A. § 1154(b) is 
not applied.  If the veteran did not serve in combat and his 
claimed stressor is, therefore, not combat-related, the Court 
indicated that the veteran's own lay testimony is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by credible supporting evidence.  The 
Cohen case indicated that credible supporting evidence 
includes lay/comrade statements as well as service department 
verification.  If the veteran engaged in combat during 
service, his claim must be considered under the reduced 
evidentiary threshold pursuant to 38 U.S.C.A. § 1154(b) for 
combat veterans.  Under 38 U.S.C.A. § 1154(b), the combat 
veteran's testimony alone is enough to establish the 
occurrence of a stressor unless it is inconsistent with the 
circumstances, conditions, or hardships of service or unless 
the Board finds that, by clear and convincing evidence, a 
particular claimed stressful event did not occur.  The Court 
stated that, where the veteran had combat and his stressor(s) 
is/are related to combat, the veteran's lay testimony must be 
accepted as conclusive.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2000); VCAA § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  "It 
is clear that to deny a claim on its merits, the evidence 
must preponderate against the claim."  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert.  

Analysis

As noted, the regulations as well as the directives set forth 
in the Cohen case require that the evidence must show that 
the veteran has a diagnosis of PTSD, that the veteran was 
exposed to a stressor(s) during service (which may be combat 
or non-combat service), and that there is a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor(s).  The veteran has been 
diagnosed as having PTSD due to alleged stressors which 
occurred during his combat service in Vietnam.  Therefore, an 
initial determination must be made as to whether the veteran 
served in combat, and as to whether any of the alleged 
stressors factually occurred.

In this case, the veteran's service records are on file.  
These records confirm that the veteran served with the 460th 
and 463rd Field Maintenance Squadrons, and was an Aircraft 
Fuel Systems Mechanic.  Records from the Army & Joint 
Services ESG from July 1996 reflect that attacks were made on 
Tan Son Nhut Air Base during the period from August 1968 to 
August 1969.  As noted, the veteran has stated that he 
witnessed an airplane crash and underwent enemy fire at this 
base.  His statements were corroborated by a fellow 
serviceman who worked with the veteran at Tan Son Nhut, and 
recalled that the veteran told him about these incidents 
while they were in service.  Although the veteran's statement 
about the plane crash differs from his former roommate, in 
that the veteran reports that the pilot was dead and his 
fellow servicemember recalls that the veteran was not sure 
whether the injured were going to make it, the Board 
concludes that the recollections of the incident are 
credible, and that the incident most probably occurred.  In 
addition, although it is essentially hearsay evidence, the 
Board has no reason to doubt W.M.C.'s recollection of being 
told that the veteran underwent enemy fire when on TDY.  

The Board's review of the above discussed evidence does not 
reflect direct corroboration or documentation of the 
veteran's reported inservice stressors by military records.  
The evidence does, however, reflect that the veteran's base 
underwent attacks, and that the airplane crash incident 
described by the veteran and his former military comrade 
could very well have happened, although the service records 
do not verify that such a plane crash occurred.  However, the 
veteran's account of other reported stressors was verified by 
a fellow serviceman.  Moreover, the Department of the Air 
Force has noted that, although its records do not verify that 
an O-1 Bird Dog aircraft crashed in a mishap during the time 
period in issue here, it is possible that the incident 
described by the veteran might have been recorded elsewhere, 
as a combat loss, or that the aircraft was under the control 
of another organization, such as the U.S. Army or the Air 
Force of Vietnam.

This is a difficult case, and we can understand why the RO 
denied benefits in this matter.  However, in view of the 
entire record, the Board finds that the statements and 
testimony of the veteran, and the statement of his fellow 
airman, are credible.  Clearly, there are some discrepancies 
in the record, such as its not being clear whether both the 
460th and 463rd FMS records were searched, and the 
inconsistency as to whether one or both of the fliers in the 
airplane crash described by the veteran ultimately survived.  
Nevertheless, taking into consideration the apparently 
credible statements in the record, the Board finds that the 
evidence is in approximate equipoise as to the question of 
whether the veteran served in combat, and as to whether the 
averred airplane crash occurred.  See VAOPGCPREC 12-99 (Oct. 
18, 1999) (benefit-of-the-doubt rule applies to 
determinations of combat involvement).

Accordingly, under 38 U.S.C.A. § 1154(b), the combat 
veteran's testimony alone is enough to establish the 
occurrence of a stressor unless it is inconsistent with the 
circumstances, conditions, or hardships of service or unless 
the Board finds that, by clear and convincing evidence, a 
particular stressful event did not occur.  Thus, the Board 
finds that the veteran's testimony that he experienced 
stressors during his combat service is conclusive evidence of 
the occurrence of his stressors during combat service, as his 
testimony is consistent with the circumstances, conditions, 
or hardships of his service.  In fact, as noted, his 
statements were corroborated by another serviceman who was 
also in the squadron. 

After a full review of the record, the Board concludes that 
the evidence supports the claim for service connection for 
PTSD.  A review of the medical evidence shows that the 
veteran currently has a diagnosis of PTSD which has been 
attributed to his combat service in Vietnam and his exposure 
to stressors during that service, as previously set forth.  
Therefore, the evidence shows that the veteran has a 
diagnosis of PTSD, that the veteran was exposed to stressors 
during service which were combat-related or otherwise 
verified, and that the medical evidence shows that the 
veteran's PTSD was due to his exposure to stressors during 
service.

ORDER

Service connection for PTSD is granted, subject to the law 
and regulations governing the payment of monetary benefits.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

